Case 9:19-cv-80834-DMM Document 18 Entered on FLSD Docket 08/28/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 9:19-cv-80834-DMM

    JOUREY NEWELL, individually and on
    behalf of all others similarly situated,

                        Plaintiff,                     CLASS ACTION

                            v.

   CREDITGUARD OF AMERICA, INC., a
   Florida corporation,

                       Defendant.


                                     NOTICE OF SETTLEMENT

        Plaintiff Jourey Newell hereby gives notice that the parties have reached a settlement in

 principle of Plaintiff’s individual claims, and respectfully requests that all current deadlines be

 suspended for 30 days to allow the parties to memorialize their settlement in a written agreement.


        Dated: August 28, 2019.

                                               /s/ Avi Kaufman
                                               Avi R. Kaufman (FL Bar no. 84382)
                                               kaufman@kaufmanpa.com
                                               Rachel E. Kaufman (FL Bar no. 87406)
                                               rachel@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                               Telephone: (305) 469-5881

                                               Counsel for Plaintiff Jourey Newell




                                                   1
